Citation Nr: 0423326	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  97-28 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for dorsal kyphosis, 
status post spinal fusion T10-T12.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to 
December 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

FINDINGS OF FACT

1.  Dorsal kyphosis was not caused by any incident of 
service, nor did dorsal kyphosis become more severe during 
service.

2.  The evidence does not show that the veteran sustained a 
neck injury during service, and no current cervical spine 
disorder is of service origin.


CONCLUSIONS OF LAW

1.  Pre-existing dorsal kyphosis or other thoracic spine 
disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2003).

2.  A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West 1991 & Supp. 
2002)) redefined the VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).   The August 1997 
statement of the case and numerous subsequent supplemental 
statements of the case culminating with the most recent 
September 2003 supplemental statement of the case effectively 
notified him of the evidence needed to substantiate his 
claims.  This correspondence, in particular a July 1, 2003, 
letter, gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  The veteran 
has identified numerous sources of claimed medical evidence, 
and the VA has endeavored to obtain all requested evidence, 
and has even (unsuccessfully) subpoenaed medical records 
requested by the veteran.  The Board finds that all relevant 
evidence has been obtained, to the extent possible, with 
regard to the veteran's claims for service connection, and 
that the requirements of the VCAA have in effect been 
satisfied.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and there is no prejudice to him 
by consideration of the claim at this time without providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This case originated from a June 1997 rating action; 
is now more that 7 years old, and contains an extensive 
record on appeal that demonstrates the futility of any 
further evidentiary development.  There is no reasonable 
possibility that further assistance would aid him in 
substantiating his claims.  Hence, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Background

The veteran's service enlistment examination noted mild 
dorsal kyphosis, not considered disqualifying.  His service 
medical records note that he was seen for sacral pain in July 
1964 after he slipped and struck his coccyx on the bumper of 
a car.  The impression was coccygodynia secondary to trauma 
with a boney contusion of the coccyx.  In August 1964 he was 
seen for low back pain for 1-week duration.  It was reported 
that that he had fallen a month ago while on mess duty.  He 
was to be seen for X-rays.  His December 1964 service 
separation examination noted a normal spine.  His chest x-ray 
was normal.

Records from Stein Orthopedic Associates show that the 
veteran was seen in November 1984 for severe upper back pain 
with some pains in his neck and shoulder area after a motor 
vehicle accident 4 day earlier.  It was reported that his 
history involved a back problem when he was a child, which 
was diagnosed as probable tuberculosis and involved the D11 
and D12 vertebrae into a fusion with an obvious gibbous.  The 
veteran reported that he had functioned well all these years 
and had a "compensation back accident in 1977" that 
involved the low back.  It was reported that he had been 
working regularly since then.  Doral X-rays showed a complete 
merger of the bodies of D11 and D12 into a conglomerate mass 
that had obviously gone into a gibbous formation.  The 
veteran stated that the tuberculosis was a reasonable 
diagnosis of the tuberculodiscitis 40 years ago.  There was 
no evidence of a fracture.  Follow up treatment through 
December 1984 was reported.

The veteran was admitted to Jackson Memorial Hospital in June 
1985 where he underwent a posterior rodding of D10 to L1.  

There are extensive treatment records from various physicians 
concerning the veteran's back condition subsequent to the 
November 1984 automobile accident.  In March 1986 Robert 
Braman, M.D., reported that he had assumed the veteran's care 
from another physician who had noted that the veteran had had 
a collapsed vertebra (T11) in 1975 and 1976.  Dr. Braman 
reported that the collapsed vertebra was of no significance 
and that he did not know whether or not the veteran had been 
injured in the 1970's.  The doctor said he last saw the 
veteran in November 1985 and that he thought the veteran 
probably had costochondritis.  

In an August 1985 application for Social Security disability 
benefits, the veteran reported that his disability was "back 
injury-kyphosis, congenital" and that the condition first 
bothered him in November 1985.

Records from the Social Security Administration (SSA) show 
that the veteran was found to be disabled due to status post 
spinal fusion T10-T12 with a Harrington rod emplacement with 
continued chronic pain and marked restriction and that the 
disability started in November 1984.

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection will be rebuttably presumed for 
certain chronic diseases, such as arthritis, which are 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

The veteran's claim for service connection for cervical and 
thoracic spine conditions has been predicated on his having 
some problems with these conditions in service.  However, as 
a layman, he does not have competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran's service entrance examination noted mild dorsal 
(thoracic) kyphosis, but otherwise his service medical 
records were entirely negative for any suggestion of cervical 
or thoracic spine problems.  The veteran has indicated that 
he was treated and admitted for these conditions at the Naval 
Hospital at Camp Pendleton in the summer of 1963, but his 
service medical records show no such admission; rather a 
November 1964 admission to that hospital (for an unrelated 
condition) specifically notes that it was his first admission 
to that facility.  The Board notes that he had some sort of 
acute injury of the coccyx in the summer of 1964, but this is 
a different and lower anatomical area of the spine from 
thoracic spine and cervical spine.  In any event his December 
1964 service separation examination noted a normal spine, and 
other evidence relates his back problems to a November 1984 
motor vehicle accident.  The record also indicates that he 
had another post-service back injury in 1977.  In any event, 
the record does not reflect any increase in the mild dorsal 
kyphosis noted on his service entrance examination or any new 
pathology of the thoracic or cervical spine during service.  
As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a cervical spine injury 
is denied.

Service connection for dorsal kyphosis, status post spinal 
fusion T10-T12, is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



